Citation Nr: 0023265	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-03 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bronchitis.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for sinusitis.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for rhinitis.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for allergic 
dermatitis. 

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for endometriosis.

6.  Entitlement to an increased (compensable) evaluation for 
vaginitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL
Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to June 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  In this regard, the Board notes 
that it has accepted the transcript of the veteran's July 
1999 hearing at the RO as a substantive appeal with respect 
to the issue of whether new and material evidence has been 
received to reopen the veteran's claim for service connection 
for endometriosis.

The issue of entitlement to an increased (compensable) 
evaluation for the service-connected vaginitis will be 
addressed in the remand action at the end of this decision. 





FINDINGS OF FACT

1.  An unappealed rating decision of February 1996 denied the 
veteran's claims of entitlement to service connection for 
bronchitis, sinusitis, rhinitis, endometriosis and allergic 
dermatitis.   

2.  The evidence added to the record since the February 1996 
rating decision is redundant or cumulative of evidence 
previously of record or is not, either by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of any of the claims.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
veteran's claim for service connection for bronchitis, 
sinusitis, rhinitis, allergic dermatitis or endometriosis.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, at 513 (1992). 

Service connection for bronchitis, sinusitis, rhinitis, 
endometriosis and allergic dermatitis was denied in an 
unappealed February 1996 rating decision.  

Evidence that was of record at the time of the February 1996 
rating decision included service medical records.  A review 
of these records reflects that in January and July 1989, the 
veteran received treatment for bronchitis and had a mild 
allergic reaction to an insect bite, respectively.  In March 
1993, an impression of slowly resolving upper respiratory 
infection was recorded.  An impression of questionable 
allergic dermatitis was entered in June 1993.  In November 
1993, the veteran was seen for allergic dermatitis after she 
received a yellow fever shot.  In February 1994, she received 
treatment for angioedema and urticaria.  In August 1994, the 
veteran was seen for a lesion near the left anterior deltoid.  
An assessment of tinea corpis was entered.  In October 1994, 
the veteran complained of coughing, sneezing, rhinorrhea and 
a "burning face" since she arrived in Arizona.  An 
impression of allergic rhinitis was entered.  The service 
treatment records are otherwise negative for any pertinent 
complaint, abnormal finding or diagnosis.

An April 1995 discharge examination report reflects that the 
veteran's gynecological system, skin, nose, mouth and throat, 
and sinuses were found to be normal.  The examiner reported 
that the veteran had been diagnosed as having bronchitis in 
1989, sinusitis and rhinitis in 1993, allergic dermatitis, 
and endometriosis in 1994.  On an accompanying report of 
medical history, the veteran indicated that she had had 
frequent or chronic colds and hay fever.  In the physician's 
summary section of the report, it was reported that she had 
had bronchitis in 1989, sinusitis and rhinitis in 1993, 
allergic dermatitis in June 1993, which was manifested by a 
rash on the arms, and endometriosis in 1994.  

Evidence added to the record since the February 1996 rating 
decision includes numerous private and VA medical records, 
dating from 1996 to 1999.  While these records reflect that 
the veteran was diagnosed as having allergic rhinitis in 
March 1996, had sought treatment for sinusitis beginning in 
1997, was noted to have had a history of urticaria and 
angioedema and was diagnosed as having contact dermatitis in 
March 1999, these records do not suggest that any of the 
claimed disorders are etiologically related to service.  In 
addition, none of the records reflect that the veteran has 
sought any post-service treatment for bronchitis or that she 
has been found to have bronchitis.  They are also negative 
for evidence of endometriosis.  Therefore, the medical 
evidence added to the record is not so significant by itself 
or in the context of the evidence previously of record that 
it must be considered to fairly decide the merits of any of 
the claims.  It is not new and material.  

The statements and testimony of the veteran during her July 
1999 hearing at the RO in Columbia, South Carolina are to the 
effect that her endometriosis, bronchitis, sinusitis and 
allergic dermatitis are etiologically related to service and 
that she had rhinitis prior to service which was aggravated 
by the weather at Fort Huachuca, Arizona.  However, as a lay 
person, she is not qualified to provide medical opinions.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, her statements and testimony are not so 
significant that they must be considered to fairly decide the 
merits of any of the claims.  Accordingly, her statements and 
testimony are not material.

Accordingly, the Board must conclude that new and material 
evidence has not been received to reopen these claims.


ORDER

New and material evidence not having been submitted, 
reopening of the claims for service connection for 
bronchitis, sinusitis, rhinitis, allergic dermatitis and 
endometriosis is denied.





REMAND

Initially, the Board notes that the veteran's claim for an 
increased (compensable) evaluation for vaginitis is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  Therefore, VA has a duty to assist the veteran in the 
development of the facts pertinent to her claim.  Id.

The record reflects that the veteran has not been afforded a 
VA examination for her service-connected vaginitis since 
service discharge in 1995.  During her July 1999 hearing at 
the RO in Columbia, South Carolina RO, the veteran related 
that she continued to experience discharge, burning and 
itching in her vaginal area for which she took over-the-
counter medications.

In light of these circumstances, this case is REMANDED to the 
RO for the following actions:

1.  The RO should request that the 
veteran identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to the issue 
of entitlement to an increased 
(compensable) evaluation for vaginitis.  
When the requested information and any 
necessary authorization have been 
received, the RO should attempt to obtain 
copies of all pertinent records which 
have not already been obtained. 

2.  Then, the RO should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the current severity of the 
veteran's vaginitis. A complete history 
should be taken.  If vaginitis is 
present, the examiner should identify all 
manifestations thereof.  The examiner 
should note whether the veteran has 
symptoms that do not require continuous 
treatment, symptoms which require 
continuous treatment or symptoms which 
are not controlled by continuous 
treatment.  Any necessary tests or 
studies should be conducted and the 
claims file with copy of this remand must 
be made available to and reviewed by the 
examiner.  A complete rationale should be 
offered for all opinions and conclusions 
drawn.

3.  Then, the RO should review the claims 
file and ensure that all developmental 
actions, including the medical 
examination, have been conducted and 
completed in full.  Then, the RO should 
undertake any other indicated development 
and readjudicate the veteran's claim for 
an increased (compensable) evaluation for 
her service-connected vaginitis.  

4.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely Notice of Disagreement is 
received with respect to any other 
matter, the RO should issue a 
Supplemental Statement of the Case for 
all issues in appellate status and inform 
the veteran of any issue with respect to 
which further actions is required to 
perfect an appeal.  The veteran and her 
representative should be provided an 
appropriate opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 



